Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for precoding”, “means for estimating”, “means for determining” and “means for communicating” in claim 41 and “means for receiving”, “means for estimating”, “means for determining” and “means for decoding” in claim 42
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10, 11,15,17-24, 28 and 32-44 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20070086535)(see IDS) in view of Davydov (WO2017196398)(see IDS)
With regards to claim 1, Wang et al discloses in fig. 1, a method for wireless communication at a device ([0022], a base station 1 of a wireless orthogonal frequency division multiplex (OFDM) communication system) , comprising:
estimating, based at least in part on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single-layer transmission (see fig. 1, transmission over Ant1 and Ant2 with orthogonal pilots in order to estimate channel from each antenna element and use it to guarantee robust transmission); 
determining an estimate of a nonlinearity factor of the signal based at least in part on the estimated nonlinearity mode ([0011],The proposed scheme of transmitting, receiving and processing first and second pilot symbols allows a simple and effective channel estimation processing to be performed on the receiving side so that a better coherent demodulation of the transmission channel can be performed to ensure the best transmission quality.); Two power amplifiers at the transmission side are used (the proposed system is robust to transmission antenna failures and guarantees power amplifier balance on the transmitting side (power amplifiers introduce nonlinearity). and 
communicating the signal based at least in part on the determined estimate of the nonlinearity factor of the signal ([0025], The base station 1 further comprises a pilot symbol generating means 2 for generating pilot symbols to be transmitted among the data of the first and the second data stream by the first antenna 5 and the second antenna 6. Thereby, the pilot symbol generating means 2 generates and supplies different pilot symbol patterns to be transmitted via the first antenna 5 and the second antenna 6, respectively, to the multiplexer 4. The general idea of the present invention is that some of the pilot symbols transmitted by the first antenna 5 and the second antenna 6 are orthogonal to each other so that the cross-interference from both antennas 5 and 6 is eliminated, the signals from the first, (non-diversity) antenna 5 and the second (diversity) antenna 6 can be differentiated and consequently a separate channel estimation for each antenna 5, 6 can be achieved in a receiving device.
Wang et al discloses all of the subject matter discussed above, but is not explicit about precoding a signal including at least two reference symbols for a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the at least two reference symbols is associated with at least one data symbol of a data stream;
However, Davydov discloses in [0035], [0038], and [0040], precoding multiple DMRS for transmission with a single MIMO layer using multiple orthogonal DMRS antenna ports, and that each transmit path includes a power amplifier (see [0038], (Reference Signal). One UE-specific RS (e.g., DM-RS (demodulation reference signal))
port is precoded using the same precoder as its associated PDSCH layer. For MU (Multi User)-MIMO (Multiple Input Multiple Output), transparent MU-MIMO is supported because UE-specific RS overhead does not change with the increase of MU-MIMO transmission rank. Also in [0040],  In Rel-13 support of larger number of orthogonal DM-RS (e.g., UE-specific RS) antenna ports was introduced to support high dimensional MU-MIMO. More specifically, up to four UE may be scheduled with orthogonal DM-RS antenna ports 7, 8,11, and 13 with a single MIMO layer.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Wang et al astaught by Davydov and include precoding a signal including at least two reference symbols for a single-layer transmission using at least two antenna ports, wherein at 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Wang et al as taught by Davydov and include precoding a signal including at least two reference symbols for a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the at least two reference symbols is associated with at least one  
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

With regards to claim 10, the combination of Wang et al and Davydov discloses the method of claim 1, further comprising: transmitting a downlink control information message comprising an indication to include a second reference symbol based at least in part on the single-layer transmission corresponding to the at least two antenna ports (see Davydov, [0044], - - downlink (DL) coordinated multi-point (DL-CoMP), {0046], PDSCH transmission in DL-CoMp )

With regards to claims 11 and 28, the combination of Wang et al and Davydov discloses the method of claim 10, wherein the indication is a bit indication (see Wang fig. 1, S1 and s2).

With regards to claim 15, the combination of Wang et al and Davydov discloses the method of claim 1, further comprising: determining to use a second reference symbol for the single-layer transmission corresponding to the at least two antenna ports based at least in part on a codebook table ( see Davydov,  table 1).


claims 17 and 32, the combination of Wang et al and Davydov discloses the method of claim 1, wherein the precoded signal corresponds to a 2 codebook-based uplink transmission ( see table 1).

With regards to claims 18 and 33, the combination of Wang et al and Davydov discloses the method of claim 1, wherein the precoded signal corresponds to a noncodebook-based uplink transmission (see table 2).

With regards to claims 19 and 34, the combination of Wang et al and Davydov discloses the method of claim 1, wherein a number of reference symbols corresponds to a number of antenna ports for the single-layer transmission ( see [0040], larger number of DM-RS- - -with a single MIMO layer).

With regards to claims 20 and 35, the combination of Wang et al and Davydov discloses the method of claim 1, wherein a second reference symbol of the at least two reference symbols is an extra reference symbol (.( see [0040], larger number of DM-RS- - -with a single MIMO layer).

With regards to claims 21 and 36, the combination of Wang et al and Davydov discloses the method of claim 1, wherein the at least two reference symbols include a demodulation reference symbol. ( see [0040], larger number of DM-RS- - -with a single MIMO layer).


With regards to claims 22 and 37, the combination of Wang et al and Davydov discloses the method of claim 1, wherein the first reference symbol of the at least two reference symbols includes a demodulation reference symbol and a second reference symbol of the at least two reference symbols includes a virtual demodulation reference symbol ( see [0040], larger number of DM-RS- - -with a single MIMO layer).

With regards to claims 23 and 38, the combination of Wang et al and Davydov discloses the method of claim 1, wherein at least a second reference symbol of the two reference symbols includes no data (see table 1, codeword)

With regards to claim 24, the combination of Wang et al and Davydov discloses a method for wireless communication at a device, comprising: receiving a precoded signal including at least two reference symbols associated with a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the two reference symbols is associated with at least one data symbol of a data stream; estimating, based at least in part on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single-layer transmission; determining an estimate of a nonlinearity factor of the precoded signal based at least in part on the estimated nonlinearity model; and decoding the precoded signal based at least in part on the determined estimate of the nonlinearity factor of the precoded signal.(see similar rejection as in claim 1 and same rationale)

With regards to claim 39, the combination of Wang et al and Davydov discloses  an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus( see Davydov, figs 5, processor 510, memory 530 and fig 6.processor 610, memory 630) to: precode a signal including at least two reference symbols for a single- layer transmission using at least two antenna ports, wherein at least a first reference symbol of the at least two reference symbols is associated with at least one data symbol of a data stream; estimate, based at least in part on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single-layer transmission; determine an estimate of a nonlinearity factor of the precoded signal 14 based at least in part on the estimated nonlinearity model; and communicate the precoded signal based at least in part on the determined estimate of the nonlinearity factor of the precoded signal. (claim 39 recites similar limitations as in claim 1 above, see rejection and rationale)


With regards to claim 40, the combination of Wang et al and Davydov discloses  an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to ( see processor 510, memory 530 and fig 6.processor 610, memory 630): receive (transceiver (transmitter/receiver, 520, [0069]…and/or decoding) a precoded signal including at least two reference symbols associated with a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the two reference symbols is associated with at least one data symbol of a data stream; estimate, based at least in part on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single-layer transmission; determine an estimate of a nonlinearity factor of the precoded signal based at least in part on the estimated nonlinearity model; and decode ([0069] - - -and/or decoding- - -) the precoded signal based at least in part on the determined estimate of the nonlinearity factor of the precoded signal. (claim 40 recites similar limitations as in claim 1 above, see rejection and rationale)


With regards to claim 41, the combination of Wang et al and Davydov discloses  an apparatus for wireless communication, comprising: means for precoding a signal including at least two reference symbols for a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the at least two reference symbols is associated with at least one data symbol of a data stream; means for estimating, based at least in part on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single- layer transmission; means for determining an claim 41 recites similar limitations as in claim 1 above, see rejection and rationale).

With regards to claim 42, the combination of Wang et al and Davydov discloses  an apparatus for wireless communication, comprising: means for receiving (transceiver (transmitter/receiver, 520, [0069]…and/or decoding) a precoded signal including at least two reference symbols associated with a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the two reference symbols is associated with at least one data symbol of a data stream; means for estimating, based at least in part on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single- layer transmission; means for determining an estimate of a nonlinearity factor of the precoded signal based at least in part on the estimated nonlinearity model; and means for decoding (see [0069] - - -and /or decoding) the precoded signal based at least in part on the determined estimate of the nonlinearity factor of the precoded signal. (claim 42 recites similar limitations as in claim 1 above, see rejection and rationale)

With regards to claim 43, the combination of Wang et al and Davydov discloses  a non-transitory computer-readable medium storing code( see A machine readable medium comprising instructions- - - ) for wireless communication at a device, the code comprising instructions executable by a processor to: precode a signal including at least two reference symbols for a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the at least two reference symbols is associated with at least one data symbol of a data stream; estimate, based at least in part on the at least two reference symbols, a nonlinearity model of at least two power amplifiers associated with the single-layer transmission; determine an estimate of a nonlinearity factor of the precoded signal based at least in part on the estimated nonlinearity model; and communicate the precoded signal based at least in part on the determined estimate of the nonlinearity factor of the precoded signal. (claim 43 recites similar limitations as in claim 1 above, see rejection and rationale)

With regards to claim 44, the combination of Wang et al and Davydov discloses  a non-transitory computer-readable medium storing code( see Davydov, claim 20, A machine readable medium comprising instructions- - - ) for wireless communication at a device, the code comprising instructions executable by a processor to: receive a precoded signal including at least two reference symbols associated with a single-layer transmission using at least two antenna ports, wherein at least a first reference symbol of the two reference symbols is associated with at least one data symbol of 6 a data stream; estimate, based at least in part on the at least two reference symbols, a nonlinearity model of at claim 44 recites similar limitations as in claim 1 above, see rejection and rationale)

Allowable Subject Matter
6.	Claims 2-9, 12-14,16,25-27, 29-30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: none of the prior arts cited alone or in combination provides the motivation to teach   the method of claim 1, further comprising: estimating a channel impulse response associated with the at least two power amplifiers based at least in part on the at least two precoded reference symbols, wherein determining the estimate of the nonlinearity factor of the precoded signal comprises: determining the estimate of the nonlinear factor of the precoded signal based at least in part on the estimated channel impulse response as recited in claim 2.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ekpenyoung et al (US 20110305161) discloses CSI Reporting on PUSCH for Carrier Aggregation
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 17, 2021